

115 HR 3341 IH: Cell Location Privacy Act of 2017
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3341IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Farenthold introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to regulate the use of cell-site simulators, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Cell Location Privacy Act of 2017. 2.Prohibition on cell-site simulator use (a)In generalChapter 205 of title 18, United States Code, is amended by adding at the end the following:
				
					3119.Cell-site simulators
 (a)Prohibition of useExcept as provided in subsection (d), anyone who knowingly uses a cell-site simulator shall be punished as provided in subsection (b).
 (b)PenaltyThe punishment for an offense under subsection (a) is a fine under this title or imprisonment for not more than 10 years, or both.
 (c)Prohibition of use as evidenceNo information acquired through the use of a cell-site simulator in violation of subsection (a), and no evidence derived therefrom, may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the United States, a State, or a political subdivision thereof.
 (d)ExceptionsSubsection (a) does not apply to the following: (1)WarrantUse of a cell-site simulator by a governmental entity under a warrant issued under the procedures described in the Federal Rules of Criminal Procedure (or, in the case of a State court, issued under State warrant procedures) by a court of competent jurisdiction.
 (2)Foreign intelligence surveillanceUse of a cell-site simulator by a governmental entity to conduct electronic surveillance under the Foreign Intelligence Service Act of 1978 (50 U.S.C. 1801 et seq.).
 (3)EmergencySubject to subsection (e), use of a cell-site simulator by a governmental entity, if— (A)such governmental entity reasonably determines an emergency exists that—
 (i)involves— (I)immediate danger of death or serious physical injury to any person;
 (II)conspiratorial activities threatening the national security interest; or (III)conspiratorial activities characteristic of organized crime; and
 (ii)requires use of a cell-site simulator before a warrant can, with due diligence, be obtained; (B)there are grounds upon which a warrant could be entered to authorize such use; and
 (C)such governmental entity applies for a warrant approving such use not later than 48 hours after such use begins.
								(e)Termination of emergency use
 (1)In generalA governmental entity shall immediately terminate use of a cell-site simulator under subsection (d)(3) when the information sought is obtained or when the application for a warrant is denied, whichever is earlier.
 (2)Prohibition on use as evidenceIf an application for a warrant under subsection (d)(3) is denied, any information or evidence derived from use of the cell-site simulator shall be subject to subsection (c) and an inventory shall be served on each person named in the application.
 (f)DefinitionsAs used in this section— (1)the terms defined in section 2711 have, respectively, the definitions given such terms in that section; and
 (2)the term cell-site simulator means any device that simulates facilities for the provision of electronic communication service.. (b)Conforming amendmentsSection 3127 of title 18, United States Code, is amended—
 (1)in paragraph (3) by striking but such term does not include any and inserting except such term does not include any cell-site simulator, as that term is defined in section 3119, or; and
 (2)in paragraph (4) by striking of any communication and inserting of any communication, except such term does not include any cell-site simulator, as that term is defined in section 3119.
				